Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
This office action is a response to an amended application filed on 12/16/2021 in which claims 1 – 20 are pending; 

 Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 12/16/2021.

Applicant’s Arguments
Applicant argues that the rejection of claim 1 points to FIG. 6D and paragraph [0405] of Kim. However, FIG. 6D of Kim does not discuss transmitting a Type 2 power headroom of a primary cell in response to an LAA cell being configured and activated. For example, paragraph [0405] of Kim is provided below: 
[0405] FIG. 6D illustrates a flow diagram of messages flow between a UE and eNB in a method of reporting PHR including a PH value for LAA SCell, according to the present disclosure.  Kim's discussion of FIG. 6D does not suggest transmitting a Type 2 power headroom of the primary cell based an LAA cell being configured and activated. Instead, paragraph [0405] of Kim simply states that the power headroom report of FIG. 6D includes a power headroom value for the LAA SCell. There is no discussion of transmitting a Type 2 power headroom of a primary cell in response to a LAA cell with an uplink being (i) configured and (ii) activated. The rejection of claim 1 acknowledges that Kim does not disclose transmitting the Type 2 power headroom of a primary cell and relies on Yi to compensate for this shortcoming of Kim. (Final Office Action, p. 4). 
Yi, as combined with Kim, does not suggest transmitting a power headroom report that comprises a Type 2 power headroom of a primary cell in response to a LAA cell with an uplink being (i) configured and (ii) activated. 
Applicant argues that for the Type 2 power headroom report, Yi initially determines 

As combined, Kim may discuss transmitting a power headroom value for an LAA SCell and Yi may discuss obtaining a Type 2 power headroom in response to a serving cell supporting simultaneous PUCCH-PUSCH transmission. Nevertheless, the combination of Kim and Yi does not disclose, teach, or suggest transmitting a Type 2 power headroom of a primary cell in response to a licensed assisted access cell with an uplink being (i) configured and (ii) activated. 
 
 Applicant concludes that the combination of Kim and Yi does not teach the combination of features recited in independent claim 1. The dependent claims in the present application are patentable over the cited art for at least the same reasons as the independent claims from which they respectively depend, and further in view of their own features. 

Examiner cites Kim United States Patent Application 2016/0262118. Examiner notes that the last lines of the Abstract  of ‘118 have similar language as the claims. Further Kim ¶[0109] teaches of a PHR trigger when an SCell is activated. Further the claimed “configured and activated” trigger language is verbatim in Kim ‘118 (¶[0016]) and ¶[0109]..


Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 

Claims 1 – 8, 11 - 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim United States Patent Application 2016/0262118.

 With regards to Claim 1, Kim teaches a method comprising transmitting a power headroom report (PHR); ¶[0008] To address the above-discussed deficiencies, it is a primary object to provide at least the advantages described below. Accordingly, the present disclosure provides a method of configuring PUCCH SCell groups and a method of reporting TYPE 2 headroom information regarding PUCCH SCell in a wireless communication system supporting carrier aggregation. 
 
Where the PHR comprises a power headroom of a primary cell in response to a licensed assisted access cell with an uplink being configured and activated; ¶[0363]   The LTE system refers to a system that a communication service provider uses to provide communication services via a licensed band frequency assigned from a corresponding organization. However, in order to meet the rapid increase in the demand for traffic, a discussion is made on the LTE technology to use in an unlicensed band used for Wireless LAN, Bluetooth, etc., which is called Licensed-Assisted Access (LAA). When the CA technology is applied to the LAA, a scenario will be considered where a PCell uses a licensed band frequency and SCells use an unlicensed band frequency by using the LAA;  Figure 7 and ¶ [0016] In accordance with another aspect of the present disclosure, a base station in a wireless communication system supporting carrier aggregation is provided. The base station includes: a transceiver for transmitting/receiving signals; and a controller configured to: transmit to a terminal a control message including indication information, the indication information indicating that physical uplink control channel (PUCCH) feedback for at least one secondary cell (SCell) is transmitted on a SCell; and receive from the terminal a message including Type 2 power headroom information for the SCell, wherein the Type 2 power headroom information is included in the message if the SCell is configured to the terminal and is activated.


 
With regards to Claim 2, Kim teaches where the PHR further comprises a Type 1 power headroom field for the primary cell; ¶ [0112] UE is capable of calculating Type 1 PHs of SCells currently activated to create information regarding SCell type 1 PH in operation 620. UE is capable of creating information indicating SCells of which PH is reported, as bitmap information, in the PHR. The bitmap information will be described late..
 With regards to Claims 3 and 12, Kim teaches of receiving an activation/deactivation (AID) command indicating activation of the licensed assisted access cell; ¶ [0249] In order to initiate or end the operations at the same time point, the delay for performing activation and deactivation increases by one operation taking more time than the other.
With regards to Claims 4 and 13, Kim teaches of receiving at least one message comprising at least one parameter indicating that an extended PHR is configured; ¶ [0089]  PH is divided into Type 1 PH and Type 2 PH. Type 1 PH refers to a difference between the maximum transmission power of UE, defined according to serving cells, PCMAX,c and the transmission power required for PUSCH transmission. Type 2 PH refers to a difference between the maximum transmission power of UE PCMAX,c and the transmission power required for PUCCH transmission and PUSCH transmission, which are defined in the specification 36.213.. 
 
With regards to Claims 5 and 14, Kim teaches where at least one message comprises configuration parameters of the licensed assisted access cell and the primary cell; ¶ [0119] Each of the two PHRs can include fields of a bitmap, Type 2 PH, Type 1 PH, and PCMAX,c. The bitmap 705 of the first format used in UE where dual connectivity is set can have a fixed size of 1 byte. The bitmap 805 of the second format used in UE where PUCCH SCell is set can have a variable size of 1˜4 bytes. AND  ¶ [0120] The bits of the bitmap correspond one-to-one to SCells, respectively. When a corresponding bit has a value (e.g., one), it indicates that Type 1 PH of a corresponding SCell is included in the PHR (or reported via the PHR). When a corresponding bit has another value (e.g., zero), it indicates that Type 1 PH of a corresponding SCell is not included in the PHR (or not reported via the PHR).

With regards to Claims 6 and 15, Kim teaches where the at least one message further comprises a first information element indicating whether a simultaneous physical uplink control channel transmission and a physical uplink shared channel transmission is configured for the primary cell; ¶ [0131] ] From the next bytes in the bitmap, Type 2 PH of a PCell (710), PCMAX,c (715) used in calculating PCell Type 2 PH, Type 2 PH of PSCell (720), and PCMAX,c (725) used in calculating PSCell Type 2 PH are located. A condition as to whether the Type 2 PH of PSCell (710) and PCMAX,c (715) used in calculating PCell Type 2 PH are included is determined according to a condition as to whether the simultaneousPUCCH-PUSCH is configured with respect to PCell. Type 2 PH (720) of PSCell always exists. PCMAX,c (725) used in calculating PSCell Type 2 PH is included when PSCell Type 2 PH is calculated for the transmission of real PUCCH. However, PCMAX,c (725) may not be included when reference PUCCH format is calculated, instead of calculating the transmission of real PUCCH.

With regards to Claims 7 and 16, Kim teaches of transmitting channel state information of the licensed assisted access cell via an uplink channel of the primary cell; ¶ [0379] After receiving the control message from the ENB 3003, the UE 3001 is capable of reporting, to the ENB 3003, a condition as to whether it supports LTE operations in unlicensed bands (i.e., it supports an LAA function) and an LTE duplex mode (either TDD or FDD or both TDD and FDD) supported in unlicensed bands in operation 3015. The report message can include a UECapabilityInformation message of the RRC layer.

With regards to Claims 8 and 17, Kim teaches of determining a Type 2 power headroom level for the Type 2 power headroom based on: a power of a physical uplink control channel; and a power of a physical uplink shared channel; and determining a Type 1 power headroom level for a Type 1 power headroom based on the power of the physical uplink shared channel; ¶ [0379] After receiving the control message from the ENB 3003, the UE 3001 is capable of reporting, to the ENB 3003, a condition as to whether it supports LTE operations in unlicensed bands (i.e., it supports an LAA function) and an LTE duplex mode (either TDD or FDD or both TDD and FDD) supported in unlicensed bands in operation 3015. The report message can include a UECapabilityInformation message of the RRC layer

With regards to Claims 11 and 20, Kim teaches the invention substantially as recited above. However, Kim does not teach where the PHR comprises the Type 2 power headroom in response to a secondary cell comprising a physical uplink control channel secondary cell being configured and activated; Figure 7 and ¶ [0016] In accordance with another aspect of the present disclosure, a base station in a wireless communication system supporting carrier aggregation is provided. The base station includes: a transceiver for transmitting/receiving signals; and a controller configured to: transmit to a terminal a control message including indication information, the indication information indicating that physical uplink control channel (PUCCH) feedback for at least one secondary cell (SCell) is transmitted on a SCell; and receive from the terminal a message including Type 2 power headroom information for the SCell, wherein the Type 2 power headroom information is included in the message if the SCell is configured to the terminal and is activated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

Claims 9 – 10 and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim United States Patent Application 2016/0262118 in view of Kim United States Patent Application 20170290014, hereafter Kim2.

With regards to Claims 9 and 18, Kim teaches the invention substantially as recited above. However, Kim does not teach of obtaining a measurement value by measuring a signal of a pathloss reference, wherein a calculation of a Type 2 power headroom level for the Type 2 power headroom is based on the measurement value; Kim2 in the same field of endeavor teaches in  ¶[0401] …In the equation (1), PL.sub.c denotes path loss of a cell that is set to provide path loss to serving cell c. Path loss, used to determine the reverse transmission power of a serving cell, is path loss of a forward channel of a corresponding cell or path loss of a forward channel of another cell. An eNB selects one of the path loss types to use, and informs a UE of the selected path loss, in the call setup process AND ¶[0403]  In an extended PHR format, the UE reports Type 1 PH and Type 2 PH to an eNB.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in this manner so that an accurate calculation of a Type 2 power headroom can be made.	

With regards to Claims 10 and 19, Kim teaches the invention substantially as recited above. However, Kim does not teach of where the PHR comprises the Type 2 power headroom in response to a simultaneous physical uplink control channel and a physical uplink shared channel being configured. Kim2 in the same field of endeavor teaches in ¶ [0403] In an extended PHR format, the UE reports Type 1 PH and Type 2 PH to an eNB. Type 1 PH (included in a PCell) is a value except for physical uplink shared channel (PUSCH) transmission power from maximum reverse transmission power P.sub.CMAX,c(i) for each carrier i. Type 2 PH is a value except for PUSCH transmission power value and physical uplink control channel (PUCCH) transmission power value from maximum reverse transmission power P.sub.CMAX,c for a PCell. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in this manner so that a more accurate calculation of a Type 2 power headroom can be made.
 

Conclusion;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at ttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462